DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/21 has been entered.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US 20130151741 A1).  

With respect to claim 16, the Walker reference teaches a method for sending commands, 
sending a first number of commands to a memory device; (paragraph 16, where the ordering logic may delay providing subsequently received commands to memory units 104 until responses corresponding to commands received prior to receipt of the barrier command have been provided from memory units 104 to the system bus slave (or other devices providing commands to the memory controller 102) in a required order, as controlled by ordering logic in the memory controller 102) 
sending a barrier command to the memory device after sending the first number of number of commands; (paragraph 16, where ordering logic in memory controller 102 may determine whether a queued command follows a barrier command. In response to receipt of a barrier command, the ordering logic may delay providing subsequently received commands to memory units 104 until responses corresponding to commands received prior to receipt of the barrier command have been provided from memory units 104 to the system bus slave) and 
sending a second number of commands to the memory device after sending the barrier command, wherein the barrier command indicates the second number of commands are to be performed after execution of the first number of commands and wherein the second number of commands are received by the memory device before at least a portion of the first number of commands are executed. (paragraph 16, where  the ordering logic may delay providing subsequently received commands to memory units 104 until responses corresponding to commands received prior to receipt of the barrier command have been provided from memory units 104 to the system bus slave (or other devices providing commands to the memory controller 102) in a required order, as controlled by ordering logic in the memory controller 102)

With respect to claim 17, the Walker reference teaches the method of claim 16, further including receiving data associated with the first number of commands before receiving data associated with the second number of commands. (paragraph 16, where the ordering logic may delay providing subsequently received commands to memory units 104 until responses corresponding to commands received prior to receipt of the barrier command have been provided from memory units 104 to the system bus slave (or other devices providing commands to the memory controller 102) in a required order, as controlled by ordering logic in the memory controller 102)

With respect to claim 18, the Walker reference teaches the method of claim 16, further including sending data associated with the first number of commands to the memory device before sending data associated with the second number of command to the memory device. (paragraph 16, where  ordering logic in memory controller 102 may determine whether a queued command follows a barrier command. In response to receipt of a barrier command, the ordering logic may delay providing subsequently 

With respect to claim 19, the Walker reference teaches the method of claim 16, further including sending a third number of commands to memory device.  (paragraph 16, where the ordering logic may delay providing subsequently received commands [which would include a ‘third number of commands] to memory units 104 until responses corresponding to commands received prior to receipt of the barrier command have been provided from memory units 104 to the system bus slave (or other devices providing commands to the memory controller 102) in a required order, as controlled by ordering logic in the memory controller 102)

With respect to claim 20, the Walker reference teaches the method of claim 19, further including receiving data associated with the second number of commands and the third number of commands in response to receiving data associated with the first number of commands. (paragraph 16, where  ordering logic in memory controller 102 may determine whether a queued command follows a barrier command. In response to receipt of a barrier command, the ordering logic may delay providing subsequently received commands to memory units 104 until responses corresponding to commands received prior to receipt of the barrier command have been provided from memory units 104 to the system bus slave (or other devices providing commands to the memory controller 102) in a required order, as controlled by ordering logic in the memory controller 102)
	
   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments and amendments with respect to claims 1-13 and 16-20 have been considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Walker reference for claims 16-20 as shown in the rejections above.  The Examiner further notes the amendments made to claims 16-20 are not commensurate in scope with the other independent claims, and rejected for the reasons set forth above.  

   3.   ALLOWABLE SUBJECT MATTER
Claims 1-13 are allowable over the prior art of record.

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE

        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-13 and 16-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137